Double Patenting
	The terminal disclaimer filed 6/25/2021 has been accepted and overcomes the provisional non-statutory double patenting rejection of the previous office action. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments regarding claims 1, 3, 11 and 14 have been considered and found persuasive. The deductions of the previous office action regarding inherent features of the prior art were more than that which necessarily follows the teachings of the reference. 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “and a substantially high transmission in remaining wavelength ranges”.
Claim 2 depends on claim 1 and is allowed for at least the reasons stated supra. 
Regarding claim 3, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “each first region having a substantially high transmission in a predetermined first wavelength range and a substantially low transmission in a predetermined non-overlapping second wavelength range”.
Regarding claim 4, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “and for light incident at or greater than about 30 degrees from the plane of the light control film: an average optical transmittance of the light control film is less than about 20% in each of the predetermined first and second wavelength ranges.”
Regarding claim 5, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “when an angle of incidence of light incident on the light 
Claims 6-10 depend on claim 5 and are allowed for at least the reasons stated supra. 
Regarding claim 11, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein an absorption of at least one of the first and second materials varies as a function of wavelength in a range from about 300 nm to about 1200”.
Regarding claim 12, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “each first region having a substantially low transmission in a first wavelength range from about 700 nm to about 1200 nm, the second region having a substantially low transmission in a second wavelength range from about 300 nm to about 400 nm.”
	Regarding claim 13, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “the second region having a substantially low transmission in at least one of the at least one of the three wavelength ranges each first region has substantially low transmission in.”
	Regarding claim 14, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “each first region having a substantially high transmission in a first wavelength range from about 300 nm to about 400 nm”.
Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “the second region having a substantially low transmission in the predetermined second wavelength range.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872